DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection presented in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2013/0083990; hereinafter "Stone") in view of Jain et al. ("Exploiting .
Regarding claim 1, Stone discloses A system for modeling a three-dimensional structure ("a wireframe of at least a portion of the structure is generated," abstract) utilizing two-dimensional segments (e.g. line segments 146, lines 149 of Fig. 1) comprising: a memory; and a processor in communication with the memory, the processor (see Figs. 4 & 5): extracting a plurality of two-dimensional segments ("create the line segments," para. 58) corresponding to the three-dimensional structure from a plurality of images indicative of different views of the three-dimensional structure ("a stream of image frames," para. 54); determining a plurality of three-dimensional candidate segments based on the extracted plurality of two-dimensional segments; adding the plurality of three-dimensional candidate segments to a three-dimensional segment cloud ("The 3D line sets 159 [of Fig. 1] may be lines 149 that have been matched and transformed from a two-dimensional space to a three-dimensional space," para. 18); and transforming the three-dimensional segment cloud into a wireframe indicative of the three-dimensional structure by performing a wireframe extraction process on the three-dimensional segment cloud ("The 3D wireframes 163 [of Fig. 1] may be based at least in part on the 3D line sets 159," para. 18).
Stone does not disclose identifying clusters of three-dimensional candidate segments from the plurality of three-dimensional candidate segments in the three-dimensional cloud, processing each cluster into a three-dimensional line segment corresponding to a respective cluster, and optimizing an orientation of each three-dimensional line segment corresponding to the respective cluster.
In the same art of extracting 3D line segments from images, Jain teaches identifying clusters of three-dimensional candidate segments from the plurality of three-dimensional candidate segments in the three-dimensional cloud ("obtain sets of 3D lines … group these , processing each cluster into a three-dimensional line segment corresponding to a respective cluster ("Once the groups are established, each group is replaced by a single line," pg. 1590, sec. 3.4), and optimizing an orientation of each three-dimensional line segment corresponding to the respective cluster ("This is done by generating a new line along the principal component direction, which is the eigenvector corresponding to the largest eigenvalue of the scatter matrix of all line points of a group. The new extent of the line segment is defined by projecting all group points onto the principal component direction. The maximal and minimal values in principal component direction define the new start and end point of the segment … we need to refine this solution by solving a linear cost function," pg. 1590, sec. 3.4).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Jain to Stone.  The motivation would have been "we get the global optimum for the 3D reconstruction of line segments" (Jain, pg. 1587, col. 1).
Regarding claim 2, the combination of Stone and Jain renders obvious wherein the processor: captures the plurality of images from different camera viewpoints ("a worker moving a camera while a series of image frames are being collected," Stone, para. 17); determines a projection plane, camera parameter sets, and image parameters associated with each image of the plurality of images; and identifies, based on the projection plane, the camera parameter sets, and the image parameters ("The intrinsic parameters may be the focal length, image format, principal point, lens distortion, and/or possibly other parameters. The extrinsic parameters may be a rotation matrix, translation vector, and/or other parameters associated with the imaging set," Stone, para. 30), two-dimensional segments sets in each image of the plurality of images corresponding to edges of the three-dimensional structure ("Knowing the projection matrices from the imaging devices … the 2D image 
Regarding claim 7, the combination of Stone and Jain renders obvious determining a plurality of epipolar three-dimensional segments, the processor: pairing extracted two-dimensional segments in other views with compatible epipolar lines, the epipolar lines reducing comparisons between extracted two-dimensional segments ("update the end points of the matched lines, for example, by using mathematical constraints (e.g., epipolar geometry, homography matrices, and/or various geometric considerations), and/or possibly other factors," Stone, para. 42); determining a three-dimensional segment from each two-dimensional segment pair; selecting three-dimensional segment pairs having a consensus above a predetermined threshold value; and excluding outlier three-dimensional segment pairs ("The number of pairs that satisfy the mathematical constraint resulting from the calculated homography matrix is counted and considered a consensus," Stone, para. 37; a pair that is outside a consensus is necessarily an outlier).
Regarding claims 8, 9, and 14, they are rejected using the same citations and for the same reasons as the rejections of claims 1, 2, and 7, respectively.
Regarding claims 15, 16, and 21, they are rejected using the same citations and for the same reasons as the rejections of claims 1, 2, and 7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Jain, and further in view of Taylor et al. (US 2015/0347872; hereinafter "Taylor").
Regarding claim 3, the combination of Stone and Jain does not disclose determining a plurality of ground three-dimensional segments, determining a plurality of horizontal three-dimensional segments, and determining a plurality of oblique three-dimensional segments.
In the same art of detecting structures from images, Taylor teaches determining a plurality of ground three-dimensional segments, determining a plurality of horizontal three-dimensional segments, and determining a plurality of oblique three-dimensional segments ("ground lines … horizontal lines … oblique lines," para. 86).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Taylor to the combination of Stone and Jain.  The motivation would have been to "automatically and efficiently" process the images (Taylor, para. 7).
Regarding claim 4, the combination of Stone, Jain, and Taylor renders obvious pairing each extracted two-dimensional segment to proximate extracted two-dimensional segments; selecting parallel two-dimensional segment pairs; determining a three-dimensional segment from each selected parallel two-dimensional segment pair; and selecting ground three-dimensional segments from the determined three-dimensional segments ("detect 2D line segments on each image … matches lines and generates candidate 3D lines … detects and discards ground lines … detects horizontal lines by finding parallel clusters," Taylor, para. 86; see claim 3 for motivation to combine).
Regarding claim 5, the combination of Stone, Jain, and Taylor renders obvious pairing each extracted two-dimensional segment with parallel extracted two-dimensional; determining a three-dimensional segment from each two-dimensional segment pair; compiling the determined three-dimensional segments, based on characteristics thereof, into a plurality of clusters; and selecting at least one cluster from the plurality of clusters and determining a horizontal three-dimensional segment indicative of the selected cluster ("detect 2D line segments on each image … matches lines and generates candidate 3D lines … detects horizontal lines by finding parallel clusters," Taylor, para. 86; see claim 3 for motivation to combine).
Regarding claim 6, the combination of Stone, Jain, and Taylor renders obvious pairing each extracted two-dimensional segment with non-parallel extracted two-dimensional segments; determining a three-dimensional segment from each two-dimensional segment pair; compiling the determined three-dimensional segments, based on characteristics thereof, into a plurality of clusters; and selecting at least one cluster from the plurality of clusters and determining an oblique three-dimensional segment indicative of the selected cluster ("detect 2D line segments on each image … matches lines and generates candidate 3D lines … detect oblique lines by finding clusters of line intersections," Taylor, para. 86; see claim 3 for motivation to combine).
Regarding claims 10-13, they are rejected using the same citations and for the same reasons as the rejections of claims 3-6, respectively.
Regarding claims 17-20, they are rejected using the same citations and for the same reasons as the rejections of claims 3-6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611